NEWMAN, District Judge.
I concur in the judgment of the court in this- case because I think under the evidence the circuit court was clearly justified in directing a verdict for the plaintiffs. The evidence not only failed to show proper care of the funds in the hands of the superintendent of the mint, but showed actual negligence on the part of the cashier, which negligence of his subordinate must be charged to the superintendent in this suit.
I do not believe that the liability of public officials on iheir bonds, for funds in their hands, is as strict and severe as my Brethren hold it to be, and, even if so strict a rule prevailed formerly, it was very much modified by the decision of the supreme court in the case of U. S. v. Thomas, 15 Wall. 337, 21 L. Ed. 89, as I read that decision. While it is undoubtedly true that public policy requires quite a strict rule against the holders of public money, it does not, in my opinion, go to the extent announced in the opinion of the majority of the *381court. But, on the facts in tills case, the action of the circuit court in giving peremptory instructions for the plaintiffs was right, and the judgment, for that reason, should be affirmed.